JS 44 (Rev. 10/20)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is requir
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

DEFENDANTS

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS

CIVIL COVER SHEET

ADERITO MONTEIRO

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Manuel R. Pires, Esq. 1212 Hancock Street, Quincy, Mag

NORFOLK COUNTY

 

 

MA

NOTE:

 

Attomeys (if Known)

County of Residence of First Listed Defendant

or other papers as required by law, except as

THEW J. SHEEHAN

(IN U.S. PLAINTIFF CASES ONLY)

MIDDLESEX

ed for the use of the Clerk of Court for the

 

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Daniel J. Moynihan Law Office of daniel J. Moynihan PC
2/1 Main Street, Suite 302 Stoneham Ma. 02180

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ITI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 
   
 
  

 

 

 

 

 

 

| U.S. Government X}3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State x} I X}| 1 Incorporated or Principal Place 4 4
of Business In This State
2 U.S. Government 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place 5 5
Defendant (Indicate Citizenship of Parties in Item ITI) of Business In Another State
Citizen or Subject of a 3 3 Foreign Nation 6 6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT TORTS FORFEITURE/PENALTY
|__| 110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
|_| 120 Marine | 310 Airplane 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
|_| 130 Miller Act 315 Airplane Product Product Liability 690 Other 28 USC 157 | 3729(a))
|_| 140 Negotiable Instrument [ Liability 367 Health Care/ 400 State Reapportionment
| ]150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
|_| 151 Medicare Act P 330 Federal Employers’ Product Liability | 830 Patent 450 Commerce
152 Recovery of Defaulted Liability 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
153 Recovery of Overpayment | _ Liability PERSONAL PROPERTY LABOR 880 Defend Trade Secrets 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 | (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act | 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal 720 Labor/Management SOCIAL SECURITY Protection Act
|_| 195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395 ff) 490 Cable/Sat TV
196 Franchise Injury 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
REAL PROPERTY 1790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement - | 893 Environmental Matters
| ]220 Foreclosure | | 441 Voting 463 Alien Detainee Income Security Act EDERAL TAX § . | 895 Freedom of Information
230 Rent Lease & Ejectment | | 442 Employment 510 Motions to Vacate | 870 Taxes (U.S. Plaintiff Act
| 240 Torts to Land | | 443 Housing/ Sentence or Defendant) 896 Arbitration
| | 245 Tort Product Liability Accommodations 530 General 871 IRS—Third Party 899 Administrative Procedure
290 All Other Real Property 445 Amer. w/Disabilities -] | 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer. w/Disabilities -| | 540 Mandamus & Other 465 Other Immigration 950 Constitutionality of
a Other 550 Civil Rights Actions State Statutes
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
| Confinement

 

 

V. ORIGIN (Place an “x” in One Box Only)

 

 

1 Original
Proceeding

 

x

 

 

 

 

 

2 Removed from 3
State Court

 

 

Remanded from 4

Appellate Court

 

 

 

 

 

 

Reinstated or
Reopened

 

 

 

 

VI. CAUSE OF ACTION

42 U.S.C. 1983

 

Brief description of cause:
Violation of Civil rights

 

VII. REQUESTED IN

COMPLAINT:

 

 

 

CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

 

ae re

DEMAND $

 

VHI. RELATED CASE(S)

IF ANY

DATE

06/01/2021
FOR OFFICE USE ONLY

 

RECEIPT #

 

 

AMOUNT

(See instructions):

JUDGE

5 Transferred from
Another District

(specify) __

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless

 

 

 

 

 

6 Miultidistrict

 

 

 

 

diversity):

 

Litigation -
Transfer

§ Multidistrict
Litigation -
Direct File

 

CHECK YES only if demanded in complaint.

JURY DEMAND:

 

 

 

x

 

 

DOCKET NUMBER_ 2184C\V00418

 

Yes

 

 

 

No

 

 

 

 

 

 

APPLYING IEP

 

MAG. JUDGE

 

 

 

 
